SUPPLEMENTAL CONCURRING OPINION.
WOODSON, C. J.
I write this supplemental opinion because I did not have the aid of the able dissenting opinion filed herein, of my learned associate, Judge Bond, filed some six or seven days after the majority and my concurring opinion therewith were handed down, and consequently could not anticipate the views he would express upon the important questions involved in this litigation.

, .

When I wrote said concerning opinion I proceeded upon the assumption, which, as I understood it, was practically conceded by the majority, if not by the entire court, that four legal propositions were determined or decided by the majority opinion- — all of which were fully discussed and considered by all of us except Judge Bond, he being absent, before the opinion was written:
First, that the State and the various individuals who had been required to pay the excessive rates for passenger and freight transportation over and above the maximum statutory rates fixed by the Legislature for such transporation, were in fact parties to this litigation. And there can be no doubt of the fact that such was the understanding of the court and counsel *714for all parties, for the obvious reasons: (a) that they, by counsel, asked leave to file briefs amicus curiae, which was by this court granted, and they were duly filed; (b) same counsel asked leave for time to argue the ease with counsel for the State, and defendants, which was also granted; (c) that the court heard the oral arguments of counsel for the intervenors and read ■ and considered their briefs filed in the cause along with those of the State and the defendants, and proceeded to decide the case, believing that all were parties thereto as the record in this case indisputably discloses.
My learned associate in writing his dissenting opinion has evidently overlooked these important and controlling facts in this ease, which cannot and should not in fairness to the court or counsel, be overlooked or brushed aside in passing upon the character and sufficiency of the petition under the demurrer filed herein. At any rate, speaking for myself, I considered those persons parties to this suit, just as the State is a party thereto, and wrote my concurring opinion accordingly ; and state here that'the first intimation I received to the contrary, save by illustration in argument of counsel, is contained in the able dissenting opinion filed herein.
Moreover, I dare say that there is not a man, woman or child in this State who desires to recover the overcharges paid by them, but who believe and honestly believe that they are parties to this litigation and that whichever way it goes, they believe and feel that they will be bound thereby.
I also predict that if they should at this late date be convinced that they are not parties to this litigation . they will naturally believe they have been misinformed regarding that important fact.
I know from remarks frequently made by the learned Attorney-General and his able associates, that they also understand and believe that the individual *715passengers and shippers who have paid said excessive charges, are parties either to this or some one of the other actions of this character pending in this court, involving their rights to recover the same back from the railway company to which they were paid.
Second. That in a proper action the State and each and all individuals who have been unlawfully required to pay such excessive charges for passenger or freight transportation "within this State, may recover the same back from the proper railway company.
Third. That the bond or bonds filed in the injunction suits instituted in the United States District Court, at Kansas City, are foreign to and constitute no bar or interference whatever with the rights of said parties to recover back any or all of said illegal exactions.
Fourth. In my opinion my learned associate, as disclosed by his dissenting opinion, has read more extensively than deeply regarding the functions of a bill of discovery. I have never understood that such a bill was ever designed to reach the matters he refers to.
Subpoenas duces tecum will reach each and every matter to which the dissenting opinion refers and therefore there is no reason or authority to resort to an extraordinary remedy to reach them. [State ex rel. v. Trimble, 254 Mo. 542.]
Fifth. That there is a defect of parties plaintiffs and defendants to this suit and an improper joinder of improper causes of action in the same petition, there can be no question, under the rules of pleadings in this State.
For this reason and for this-alone I believe and so expressed myself that the petition filed herein was had upon demurrer. That it is multifarious and therefore violative of the common-law rules of-pleading and the fourth and fifth paragraphs of section 1800, Revised Statutes 1909, there can be no question. They read as follows: “Fourth, that there is a defect of *716parties plaintiff or defendant; or fifth, that several causes of action have been improperly united” in the same suit.
These provisions of our code of civil procedure were intended to prevent and in my opinion properly so, the violation of the old principle of the common-law rules of pleading prohibiting multifariousness.
This ancient principle is so well known to both the bench and bar, as laid down by the old masters of the art of pleading, such as Chitty, Could, Stephens and more recently the late Judge Bliss of this court, who by the way, was one of the best and ablest jurists who ever sat upon this or any other court of last resort in this country, that it needs no further comment. •
From the inception of the jurisprudence of this State under both the common law and statutory rules of pleadiug, the petition or bill filed in this case is bad upon demurrer, as the numerous adjudications of this court clearly show. Some of the more recent cases involving this rule of pleading and adhering to the doctrine of multifariousness, as announced by the test-writers and confirmed by the statutes of this State are the following: Chaput v. Bock, 224 Mo. 73; Peniston v. Press Brick Co., 234 Mo. 698, and Trefny v. Eichenseer, 262 Mo. 436, l. c. 442.
In the last case cited our brother, Judge Lamm, recently retired from this bench, speaking for the entire court, Bond, J., in result, said:
“By parity of reasoning, in the latter aspect of the case, the reasons underlying the rule against multifariousness are in point. To illustrate: Under our Code there can be but one final judgment, no matter how many issues are framed in several counts. ‘ The judgment upon each separate finding shall await the trial of all the issues.’ [R. S. 1909, sec. 1971.] Agreeable to that theory is section 2097, Ibid. Now, when different causes of action are bundled in one petition *717in separate counts, which do not affect all the parties, it results that hazards, inconveniences, and other burdens are put upon litigants in the matter of appeals and steps incident to appeals, on points where on final judgment the shoe pinches one or another litigant or one or another group of litigants which are unfair and oppressive. Assuming (as is the case) there can be no appeal except from the final and only judgment on all counts, why should parties not interested in the second count, be bound to dance attendance or cool their heels in court awaiting the vicissitudes or delays in final judgment on the second count over which they have neither concern nor control, before they can take steps to be relieved from an adverse finding and judgment on the first count? If all the parties are the same in both, this sharp inconvenience and hazard are absent. They become but usual incidents to the litigation. Otherwise, otherwise. Peradventure, in litigation the eye of the lawmaker has not rested exclusively on the welfare and convenience of plaintiffs. It has blandly rested as well upon the welfare and convenience of defendants. Why not? Plaintiffs go into court of choice; defendants are lugged in —pulled in by the ears. Agreeable to those views is the reasoning of such cases as Chaput v. Bock, 224 Mo. 73, and Peniston v. Press Brick Co., 234 Mo. 698, which, not unprofitably, the curious may consult.”
This same rule has been so frequently and clearly announced by this court in scores of cases from that of Wilkson v. Blackwell, 4 Mo. 428, down to the case just quoted from, it seems to me that it would be a piece of affrontery on my part to the intelligence and legal learning of the bench and bar of the State, to undertake, at this time, to add anything new or more convincing as to the existence of that rule and its applicability to the facts of this case to what has been so ably and clearly stated in the cases cited and the scores of others. *718of like character to be found in the reports of this State.
For the reason stated I still concur in the majority opinion.